Case 2:14-cr-20780-MFL-DRG ECF No. 660, PageID.6205 Filed 07/20/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 14-cr-20780
                                                    Hon. Matthew F. Leitman
v.

CURTIS SCOTT,

          Defendant.
__________________________________________________________________/

      ORDER DENYING DEFENDANT’S MOTION TO RE-REVIEW
              COMPASSIONATE RELEASE AND TO
               REQUEST A LAWYER (ECF No. 659)

      On March 9, 2016, a jury convicted Defendant Curtis Scott of aiding and

abetting a carjacking, aiding and abetting the discharge of a gun in furtherance of a

carjacking, and making false statements to a federal law enforcement officer. (See

Verdict Form, ECF No. 92.) The Court sentenced Scott to a term of 180 months in

custody. (See Judgment, ECF No. 585, PageID.5660.)

      On May 25, 2021, Scott moved for compassionate release. (See Mot., ECF

No. 653.) The Court denied that motion in a written order dated July 15, 2021. (See

Order, ECF No. 658.) Before Scott received notice of the Court’s July 15 order, he

filed a second motion for compassionate release and for the appointment of counsel.

(See Mot., ECF No. 659.) For all of the reasons stated in the Court’s July 15 order,

the Court remains persuaded that Scott is not entitled to compassionate release and


                                         1
Case 2:14-cr-20780-MFL-DRG ECF No. 660, PageID.6206 Filed 07/20/21 Page 2 of 2




is not entitled to the appointment of counsel. Scott’s currently pending motion for

compassionate release and for the appointment of counsel (ECF No. 659) is therefore

DENIED.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: July 20, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 20, 2021, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9761




                                        2
